DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: on line 8 of paragraph [0036], as best understood by the Examiner, “memory form when” should be “memory from where”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2017/0094314), hereinafter Zhao in view of Joshi et al. (U.S. 2012/0177108), hereinafter Joshi and Zhu et al. (U.S. 2017/0372494), hereinafter Zhu.

	Regarding claims 1, 6 and 11, Zhao discloses a method, apparatus and non-transitory computer-readable storage medium for decoding or encoding of a video sequence, the apparatus comprising: 
at least one memory configured to store computer program code ([0230]); and 
at least one processor configured to access the at least one memory and operate according to the computer program code ([0230]), the computer program code comprising: 
receiving code configured to cause the at least one processor ([0230]) to receive information regarding a video sequence for encoding or decoding ([0048] and fig. 1), wherein the video sequence information comprises one or more symbols corresponding to control information to manage operation of one or more device ([0014] and fig. 1); 
determining code configured to cause the at least one processor ([0230]) to determine, for the encoding or decoding of the video sequence, whether to use a first transform core matrix that is of a first size type or a second transform core matrix ([0096]); and 
transmitting code configured to cause the at least one processor ([0230]) to, based on the determining, transmit information that causes the video sequence to be encoded or decoded by the one 
Zhao does not explicitly disclose a first size type or a second transform core matrix that is of a second size type.
However, Joshi teaches determining code configured to cause the at least one processor (Joshi [0126]-[0127]) to determine, for the encoding or decoding of the video sequence, whether to use a first transform core matrix that is of a first size type or a second transform core matrix that is of a second size type (Joshi [0007] and [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao’s method, apparatus and non-transitory computer-readable storage medium with the missing limitations as taught by Joshi to create compressed signals for more efficient processing, transmission or archival of electrical signals (Joshi [0024]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of compressing data more efficiently.

Zhao does not explicitly disclose the control information comprising memory addresses of prediction samples corresponding to a reference picture associated with the video sequence, the prediction samples being configured to be controlled by motion vectors.
However, Zhu teaches the control information comprising memory addresses of prediction samples corresponding to a reference picture associated with the video sequence, the prediction samples being configured to be controlled by motion vectors (Zhu [0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer-readable storage 
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of speeding up processing when rending video content.

Regarding claims 2, 7 and 12, Zhao in view of Joshi and Zhu teaches the method, apparatus and non-transitory computer-readable storage medium of claims 1, 6 and 11, wherein the first transform core matrix is a discrete sine transform (DST)-7 and the second transform core matrix is a discrete cosine transform (DCT)-8 (Zhao [0086]).

Regarding claims 3, 8 and 13, Zhao in view of Joshi and Zhu teaches the method, apparatus and non-transitory computer-readable storage medium of claims 2, 7 and 12, wherein the first transform core matrix has same numbers as the second transform core matrix with the numbers in reverse order (Joshi [0078]).
The same motivation for claim 1 applies to claims 3, 8 and 13.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Joshi and Zhu as applied to claims 1, 6 and 11 above, and further in view of Chen et al. (U.S. 2015/0103888), hereinafter Chen.

Regarding claims 16, 17 and 18, Zhao in view of Joshi and Zhu teaches the method, apparatus and non-transitory computer-readable storage medium of claims 1, 6 and 11.

However, Chen teaches, wherein the control information comprises at least one of: Supplementary Enhancement Information (SEI) messages and Video Usability Information (VUI) parameter set fragments (Chen [0126] and Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer-readable storage medium taught by Zhao in view of Joshi and Zhu with the missing limitations as taught by Chen to transmit, receive, encode, decode and/or store digital video information more efficiently (Chen [0003]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of encoding and decoding video data more efficiently.

Allowable Subject Matter
Claims 4-5, 9-10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed in regard to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Zhao in view of Joshi and Zhu as cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wada et al. (U.S. 8340174) discloses control information comprising memory addresses of reference image data controlled by motion vectors (col. 6, lines 45-49).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.